              Case 4:19-cv-01973-HSG Document 70 Filed 05/08/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
                                                                
    
AnnieChangetal.,                                            CASE No C 4:19-cv-01973-HSG
    

                                    Plaintiff(s)
                                                                STIPULATION AND [PROPOSED]
    v.
                                                                ORDER SELECTING ADR PROCESS
WellsFargoBank,N.A.,
                                                               

                                    Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
         Early Neutral Evaluation (ENE) (ADR L.R. 5)

         Mediation (ADR L.R. 6)

         Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

        
         Private ADR (specify process and provider)
           ThepartiesselectedprivateADRandwilljointlyselectamediator.

The parties agree to hold the ADR session by:
         the presumptive deadline (90 days from the date of the order referring the case to ADR)
         other requested deadline: December1,2020
        

    Date: 5/7/2020                                              EveH.Cervantez
                                                                
                                                                Attorney for Plaintiff
                                                                K.IssacdeVyver
    Date: 5/7/2020                                             
                                                               Attorney for Defendant

    
    X IT IS SO ORDERED.                                                                                                 
     IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:

    
    DATE: 5/8/2020
                                                               U.S. DISTRICT/MAGISTRATE JUDGE
                                                                


    Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
    Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
    Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
    Form ADR-Stip rev. 1-15-2019
